Citation Nr: 1611743	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  09-00 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to a compensable rating for service-connected blowout fracture residuals of the left orbit with diplopia and cataracts. 

2. Entitlement to service connection for hearing loss.

3. Entitlement to service connection for a dental condition for purposes of eligibility for outpatient dental treatment.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to February 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

These claims were remanded by the Board in September 2012 for further development.  Specifically, the Board directed the Appeals Management Center (AMC) to send the Veteran corrective notice concerning his claims, to ask him to identify of all sources of treatment records and solicit the release of these records, to obtain records from the Social Security Administration (SSA), to obtain his DD-214s, and to give him new VA examinations for his eyes and his alleged hearing loss.  Review of the completed development reveals that there has been at least substantial compliance with these remand directives with regards for his claim concerning hearing loss and thus, the Board is proceeding with its adjudication of this claim.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The September 2012 remand also sent back a separate issue of entitlement to service connection for an acquired eye disability, to include as secondary to the service-connected blowout fracture residuals of the left orbit.  The RO eventually granted service connection for diplopia and incipient cataracts in an August 2014 rating decision.  Rather than assign separate ratings for these conditions, however, the RO combined them with his already service-connected blowout fracture residuals.  Thus, the Veteran's noncompensable rating encapsulates all of these conditions.

Additionally, the Board referred back an issue of entitlement to service connection for a dental condition for compensation purposes.  As the Agency of Original Jurisdiction (AOJ) has still not yet adjudicated this issue, it is again referred back for appropriate consideration.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to a compensable rating for service-connected blowout fracture residuals of the left orbit with diplopia and cataracts and entitlement to service connection for a dental condition for purposes of eligibility for outpatient dental treatment are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not possess a current bilateral hearing loss disability.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2015).  To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2014), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Here, the Board directed the AMC to send the Veteran corrective notice in the September 2012 remand.  This corrective notice was sent later in September 2012 and fully informed him of the evidence needed to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  Thus, the duty to notify has been fulfilled.  

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  While there is indication that there may be outstanding STRs, the Board is denying the Veteran's hearing loss claim on the basis that he has not presented evidence indicating he possesses a current hearing loss disability.  Thus, the absence of STRs is not outcome determinative and therefore will not prejudice him in this instance.  Furthermore, the STRs currently included in the claims file contain his February 1985 separation examination showing a largely normal audiogram, as well as other in-service audiograms.  Additionally, the Veteran was given a VA audiological examination in October 2012 which was wholly adequate and the results of which demonstrate a lack of a current bilateral hearing loss disability.  Therefore, the Board concludes the duty to assist has been met regarding this issue and it will proceed with its adjudication.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473, 486 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II. Service Connection

Service connection is granted for disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition, meaning for a permanent worsening of the condition above and beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

"To establish a right to compensation for a present disability, a claimant must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.'"  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Presumptive service connection is available to Veterans who have certain chronic disorders and diseases, per se, which manifest during service or within one year after service to the required minimum compensable degree of at least 10-percent disabling.  This presumption is rebuttable by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  If the medical conditions cannot be said to be "chronic" in the medical sense, a Veteran may still yet succeed if he can show a continuity of symptomatology since service under 38 C.F.R. § 3.303(b), but only assuming the condition is one listed in § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

In order to grant a claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the claimant prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A "hearing loss" disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran alleges that he developed a chronic hearing loss disability as the result of his active duty service.  Specifically, he stated that that his hearing loss is a result of acoustic trauma he experienced while working on flight decks and the flight line while on active duty.  His DD-214s confirm he served in various capacities while in the Navy that would potentially subject him to such acoustic trauma, including as system organizational maintenance technician.  

The Veteran underwent a VA audiological examination in October 2012.  During that evaluation his pure-tone thresholds, measured in decibels, were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz


Right
10
10
5
15
15


Left
15
15
5
20
15



The examiner marked that these results were valid for rating purposes.  He also registered scores of 96 percent in bilaterally on the Maryland CNC Word List speech recognition test.  The examiner then marked that the Veteran had normal hearing in both ears in the diagnosis section of the report.  

This is the only post-service audiological evaluation of record.  Thus, there is no evidence that the Veteran a current hearing loss disability as defined by 38 C.F.R. § 3.385.  The Veteran's lay contentions are not sufficient to diagnose this disability in the absence of medical evidence. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).

The most fundamental requirement for any claim for service connection is that the Veteran must have proof she has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Thus, without a current bilateral hearing loss disability, the preponderance of the evidence is against the Veteran's claim and it must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for hearing loss is denied. 




REMAND

Unfortunately, a remand is again required for the remaining claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Regarding the Veteran's claim for a compensable rating for his service-connected eye conditions, the Board concludes clarification is needed from the AOJ as to whether both eyes are now service-connected.  Prior to the RO's August 2014 grant of service connection for diplopia and incipient cataracts, the Veteran was only service-connected for the residuals of a left orbit fracture.  

The September 2012 Board remand directed a VA examiner to opine as to whether any current bilateral eye disability was related to the service-connected left orbital fracture.  The resulting October 2012 VA examination found that the Veteran possessed both diplopia and bilateral preoperative cataracts.  In June 2013, the VA examiner rendered an addendum opinion concerning the cataracts, stating that it was at least likely as not that the orbital fracture did cause or aggravate the current cataracts.  The RO then issued the August 2014 grant of service connection.  

As having both eyes service-connected as opposed to just one eye has a direct bearing on the appropriate rating assigned, clarification is needed from the AOJ on whether the August 2014 grant of service connection for diplopia and incipient cataracts involved only the already service-connected left eye or was in fact a grant of service connection for a bilateral eye disability based upon the examiner's opinion.  To this extent, if a further addendum opinion is necessary, the AOJ should solicit it.  

Regarding the Veteran's claim for service connection for a dental condition for purposes of eligibility for outpatient dental treatment, the Board notes that it appears this claim has been pending since March 1992.  In that original claim for benefits, the Veteran stated he was claiming service connection for the fracture and loss of his upper two front teeth.  He stated this stemmed from an injury "on the job in 1976" while serving at the Naval Air Station in Key West, Florida.  He further stated that he was treated at the base's Dental Clinic and that his dental records should document this incident.  

The STRs do contain several examination reports.  On the Veteran's November 1971 pre-induction examination report, it is not clear whether the dental section was completed.  On the corresponding Report of Medical History, the Veteran did check "yes" to having severe tooth or gum trouble.  The Veteran's April 1975 re-enlistment examination indicates that the Veteran was missing one upper front tooth, while the other was marked as restorable.  Dental caries were noted in the summary of defects and diagnoses and a dental restoration was recommended.  His July 1979 reenlistment examination indicates that both upper front teeth were missing, as well as one of the adjacent teeth.  There is a general "Dental Examination" record, but it is completely blank.  

The RO made a records request for the Veteran's STRs, both medical and dental, for his period of service from June 1972 until June 1975.  While subsequent STRs are contained in the claims file, it is not clear that all efforts were exhausted to obtain a complete copy of all STRs from June 1975 until February 1985.  As the possibility exists that there are outstanding service dental records for this Veteran, the Board concludes that this claim must be remanded so an effort should be made to obtain any outstanding STRs.

Accordingly, the case is REMANDED for the following action:

1. Take all necessary steps to obtain a complete copy of the Veteran's service treatment records, to include all dental records.  All steps taken should be clearly documented.  

Special consideration should be given to any outstanding dental treatment records from the Navy Air Station in Key West, Florida.  

The DD-214s of record indicate the Veteran served on active duty from June 1972 until February 1985.  

2. Next, the RO should take the appropriate steps to clarify whether both of the Veteran's eyes are now service-connected as a result of the August 2014 rating decision.  This may include sending the claims file back to the VA examiner who performed the October 2012 VA eye examination and rendered the June 2013 addendum opinion for another addendum opinion as to whether it is her belief that the Veteran's right eye cataract is related to the service-connected residuals of the left orbit fracture.  

3. Then readjudicate these issues in light of this and all other additional evidence.  If the claims are denied, send the Veteran and his attorney a supplemental statement of the case (SSOC) concerning this issue and give them opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


